Citation Nr: 0002557	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  95-08 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder, currently rated as 
50 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected hypertension, currently rated as 10 percent 
disabling.

3.  Entitlement to an evaluation higher than 10 percent prior 
to August 26, 1997, for service-connected degenerative 
arthritis of the lumbosacral spine.

4.  Entitlement to an evaluation higher than 20 percent from 
August 27, 1997, for service-connected degenerative arthritis 
of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Veterans of The Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on three separate periods of active duty 
from May 1949 to September 1952, June 1955 to June 1958, and 
August 1960 to May 1974.  His character of service was 
honorable for all three periods and his military decorations 
include the Combat Infantryman Badge and the Presidential 
Unit Citation.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 rating decision by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted the veteran an increased 
evaluation, from 30 percent to 50 percent, for his service-
connected PTSD, and which denied his claims for increased 
evaluations in excess of 10 percent, each, for service-
connected hypertension and arthritis of the lumbosacral 
spine.

During the course of the appeal, the RO granted the veteran a 
20 percent rating for degenerative arthritis of the 
lumbosacral spine, effective from August 27, 1997, in an 
April 1998 rating decision.

At an April 1999 VA Central Office (CO) hearing in 
Washington, D.C., the veteran indicated that he wanted to 
reopen his claim of entitlement to a total rating for 
individual unemployability due to his service-connected 
disabilities (TDIU).  He also stated that his arthritis had 
spread up to his neck, thus indicating a claim for service 
connection for arthritis of the cervical spine.  As these 
issues have not been adjudicated and are not inextricably 
intertwined with the increased rating issues on appeal (see 
Holland v. Brown, 6 Vet. App. 443 (1994)), they are referred 
to the RO for appropriate action.

The issues of the ratings to be assigned the low back 
disability and the rating to be assigned hypertension are the 
subject of the Remand portion of this decision.

A VA examiner in August 1997 noted that the veteran had leg 
symptoms secondary to atherosclerosis.  This raises an 
inferred issue of service connection for a vascular 
disability of the legs as secondary to service connected 
hypertension.  This issue, which has not been addressed in a 
rating action and which is not inextricably intertwined with 
any issue on appeal, is referred to the RO for appropriate 
action.  


FINDING OF FACT

The veteran's service-connected PTSD is not of such severity 
as to result in occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene or 
inability to establish and maintain effective relationships; 
the PTSD symptoms are productive of no greater than 
considerable social and industrial impairment.



CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 50 
percent for service-connected PTSD have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant's service records show that he was a veteran of 
combat in the Korean Conflict.  In a November 1989 RO 
decision, he was granted service connection and a 30 percent 
evaluation for PTSD.

In November 1988, the veteran was examined by the VA.  He 
reported that he had not worked for the past two years, and 
that he was too tired to work.  He lived on 12 or 13 acres.  
He had several pigs, which he fed a few times a day.  On VA 
psychiatric examination in September 1990, he reported his 
last job was in 1983.  He was fired from that position 
because of a drinking problem.  He denied drinking for the 
past five years.  Impairment for work was considered severe.  
It was noted that he had not worked in many years, and that 
he was fearful of not being able to get along with others.  
There is evidence of record that in 1991, the veteran applied 
for vocational rehabilitation.  It was the evaluation of the 
Vocational Rehabilitation Specialist that the veteran was not 
a candidate at the time for vocational rehabilitation due to 
the symptoms of his post traumatic stress disorder and other 
medical issues.

In January 1994, the veteran sought an increased evaluation 
for his service-connected PTSD.  
 
Psychiatric treatment records, dated from 1993 to 1994, show 
that the veteran complained of PTSD symptoms manifest by poor 
sleep, intrusive thoughts relating to his combat experiences, 
nightmares, hypervigilance, exaggerated startle response, 
daytime anxiety, social withdrawal, and feelings of anger, 
irritability, and depression.  He reported that he avoided 
all stimuli which reminded him of his combat experiences.  A 
January 1994 report shows an assessment of PTSD with "severe 
industrial and social impairment."  However, he denied 
having suicidal or homicidal thoughts.  At the time, he had 
been using psychotropic medication to treat his symptoms, 
including Trazedone and Xanax.  The reports show that he was 
oriented times 3 and displayed a serious mood with a somewhat 
flat affect.  He was receiving psychological counseling on a 
monthly basis with the goal of reducing his symptoms.  On the 
basis of these medical reports, the RO granted the veteran an 
increased rating, from 30 percent to 50 percent, for PTSD in 
a March 1994 rating decision.

The report of a March 1995 VA psychiatric evaluation shows 
that the veteran reported that he last worked in 1983, and 
that he lost his job because of alcohol problems.  He stated 
that he had great difficulty getting along with other people 
because of his irritability.  While he felt himself capable 
of performing work-related tasks, he did not think that he 
could do work requiring interaction with others.  He was 
convinced that he would be unable to perform well in a 
workplace setting.  

The examiner who interviewed the veteran stated in his 
objective analysis that the veteran approached the interview 
in a very cooperative manner and gave no reason to doubt the 
veracity of his presentation.  He engaged the examiner rather 
easily and, according to the examiner, quite clearly enjoyed 
speaking and interacting.  The veteran reported that he 
frequently had 5 to 6 hours of sleep per night, but that this 
was partially because he was interrupted by his 5 and 7-year-
old children.  He also reported daytime drowsiness, for which 
he would take naps.  The examiner observed no evidence of any 
cognitive disorder nor any overt symptoms of a thought 
disorder on part of the veteran.  He did not display any 
notable depressive symptoms, though he made note that he was 
not particularly anxious as he was regularly using a 
psychotropic medication, Alprazolam.  He also reported that 
he had sought and had received help for alcoholism, and that 
the most difficult concern in his life at that time was 
keeping his marriage intact.  The examiner diagnosed the 
veteran as having a history of chronic habitual excessive 
drinking with underlying difficult personality traits.  There 
were some elements of PTSD which had reportedly been more 
severe in the past, with the veteran being troubled by 
continued distressing memories.  The examiner remarked that 
given the veteran's history of being unable to tolerate a 
workplace setting for many years, along with his 
cardiovascular and hypertensive problems, it was unlikely 
that he was going to be able to function well in a workplace 
environment.

VA inpatient treatment records show that the veteran was 
admitted for hospitalization for approximately one week in 
mid-February 1995 for treatment of anxiety and depression.  
He reported having traumatic memories of his combat service 
in Korea.  He felt feelings of anger towards his wife, 
children and others, and he believed that his life had no 
purpose.  He expressed feelings of hopelessness and stated 
that he was generally disinterested in doing anything and 
preferred to be left alone and away from other persons.  He 
stated that he had suicidal ideation for the past 20 years, 
though with no actual attempts.  At the time of the 
hospitalization, he was not feeling suicidal.  He reported 
that approximately 6 months earlier, he discovered that his 
wife was having an affair and that it made him depressed for 
approximately 2 months.  He reported having occasional 
homicidal ideations towards his wife.  He denied having 
visual or auditory hallucinations.  The medical report shows 
that he used several prescription medications to treat his 
psychiatric symptoms. 

Mental status examination during hospitalization revealed the 
veteran to be oriented on all spheres and with intact memory.  
His mood was depressed and dysthymic.  He was alert, 
cooperative and pleasant, and he displayed good eye contact.  
His affect was sad, and his mood was depressed.  His thoughts 
were goal-directed and logical with persistent suicidal 
ideation but were reportedly better in the prior four months.  
He reported occasional homicidal ideation towards his wife.  
No delusions were observed.  His concentration, abstraction 
and judgment were good, and he displayed fair insight.  

The report of the February 1995 VA hospitalization course 
shows that the veteran disliked his role of housekeeper, as 
his wife worked two jobs and left the care of the home to 
him.  This role made him feel depressed.  Over the course of 
his hospitalization, his condition and mood improved, and he 
denied having any suicidal ideation.  Approximately one week 
after his admission, he was discharged from the hospital with 
a diagnosis of PTSD.

VA medical reports show that the veteran was hospitalized for 
three days in May 1995.  On admission, his chief complaint 
was tenseness, anxiety and sleeping problems as a result of 
family-related stress due to an episode of marital 
infidelity.  During treatment, he was placed on a program for 
tapering down his use of Benzodiazepine medication.  
Initially, he experienced headaches and anxiety, for which he 
was treated with Buspar.  On discharge he was on a Librium 
taper, with the plan for gradual decrease and then 
discontinuance of use after 3 weeks.  On separation from 
inpatient treatment, he was stable and denied having any 
suicidal or homicidal ideation.

Additional VA medical reports from 1995 show that the veteran 
received instructions on the use of prescribed psychotropic 
medication, and that he and his wife were undergoing marital 
counseling.  

The transcript of a March 1996 RO hearing shows that the 
veteran presented testimony with regards to his PTSD.  He 
testified that he had nightmares almost every evening for the 
past 30 years, which were related to his combat experiences 
in Korea.  He also experienced occasional intrusive thoughts 
about his wartime experiences which would be brought about by 
discussions with a friend, a fellow Korean Conflict veteran, 
the sound of a telephone ringing or arguments in his VFW 
club.  He reported that he had not worked since about 1983 or 
1985, but that when he did have a job in the past he would 
lose approximately 1 to 2 whole days of work per week as a 
result of his PTSD symptoms.  He stated that he believed he 
was fired from his last position of employment because his 
PTSD impaired his ability to work.  He reported that 
approximately 4 or 5 years earlier, he had a prior claim for 
vocational rehabilitation denied because, according to him, a 
VA medical doctor determined that he was no longer employable 
for any type of job due to PTSD and therefore VA determined 
that there was no point in directing funds to the veteran for 
vocational rehabilitation.  

The veteran described his relationship with his family as 
being one that was close, though he needed to leave the house 
and go off by himself about 2 or 4 times per week whenever he 
felt like he was "going off the deep end."  He stated that 
he had two young daughters and that he sometimes had problems 
dealing with them.  He described how they would come home in 
a state of excitement about their day's activities and if he 
was not in the right mood he was unable to sit down and 
discuss their day with them and would direct them to their 
mother and then go to the VFW club.  He reported that he had 
only one close friend, a fellow veteran with whom he would 
socialize and play cards at the VFW club almost every other 
day after his children and wife would return home.  He 
indicated that he spent more time with his veteran friend 
than with his family, but pointed out to the hearing officer 
that his family relationship had not, in fact, deteriorated 
but that these times away from them were helpful towards 
maintaining his relationship with his family.  

The veteran reported that he was unable to engage in 
activities such as shopping and watching movies, or otherwise 
participate in events in which there were large numbers of 
people.  He stated that he attended a church, but did not 
participate in any of his church's extracurricular 
activities, nor did he belong to any other clubs (other than 
his VFW club), civic groups, or service organizations.  His 
sole social activity was meeting his friend at the VFW club 
to play cards.  Otherwise, his ability to interact with the 
general public had decreased.  He described his average day 
as being home alone after his children and wife left at 8:30 
a.m., watching television until about 1:00 or 1:30 p.m., then 
phoning his friend and meeting him at the VFW club, where 
they would stay until closing time at 9:45 p.m.  Thereafter, 
he would return home and watch television until 2:00 a.m.  He 
reported that he would sleep while seated in his recliner, 
watching television between breaks in his sleep.  He stated 
that the last time he slept in a bed was approximately 6 
months earlier, and that he slept in a recliner because he 
initially needed to keep his leg elevated following vascular 
surgery to his extremity, but that he eventually grew 
accustomed to sleeping in this manner.  He further stated 
that it was better for his wife because when he had his 
nightmares, it would not disturb her sleep.  He indicated 
that because of these nightmares, he started sleeping in a 
separate bed from his wife shortly after they were married.

The veteran reported that his treatment consisted of 
medication therapy and counseling at VA.  In his opinion, his 
overall condition had become materially worse in the past 
year.  He believed he was having more thoughts about his 
wartime experiences than he had in the past.  He reported 
that he no longer had patience with others, did not desire to 
be around active people anymore and sought only to be left 
alone.  The only person with whom he was able to keep company 
was his veteran friend who, according to the veteran, shared 
with him a sense of low self esteem.  

A series of VA treatment reports, dated from 1994 to 1995, 
show the following:

A November 1994 counseling report shows that the veteran 
appeared at a VA mental hygiene clinic with complaints of 
being "tensed up and having headaches," with insomnia, 
decreased appetite and weight, and vague suicidal ideation 
with no active plans.  The counselor noted in the report that 
the veteran had a history of PTSD.  At the time, he was 
observed to be congenial and responsive.  The counselor 
associated the veteran's complaints of tension with his 
marital situation.  His mood was labile, with a dull affect.  
The impression was major depression and PTSD.

An August 1995 VA outpatient treatment report shows that the 
veteran was having considerable stress at his home due to 
marital and financial problems and also that he was having 
problems with VA because his medication regimen was being 
adjusted to wean him off of Benzodiazepine.  He desired to be 
placed on a program of continuous use of this medication, 
asserting that no other medication worked as well towards 
easing his PTSD symptoms.  He was diagnosed with PTSD, 
generalized anxiety disorder and Benzodiazepine dependence, 
and he was advised to return to the VA clinic for 
detoxification at a later date.  

Thereafter, a September 1995 outpatient report shows that the 
veteran was also very dependent on Xanax (also called 
Alprazolam).  Although attempts had been undertaken to ease 
his dependence on this medication, he appeared to be unable 
to cope without its use.  It was noted that he was 
experiencing severe psychosocial stressors of a domestic 
nature which involved his wife, with whom he was undergoing a 
separation.  He admitted to being angry but also reported 
that he had good social support.  He denied having any 
suicidal or homicidal ideations.  His mood was euthymic with 
appropriate affect, and he displayed good insight and 
judgment.  The impression was generalized anxiety disorder 
and rule out recurrent major depression.  The report noted 
that the veteran was offered admission for psychiatric 
hospitalization, but that he declined the offer, stating that 
he would return if he ever felt overwhelmed.

A February 1996 VA psychiatrist's report shows that the 
veteran appeared for a scheduled counseling appointment.  At 
the time, he was unemployed and lived with his family and two 
children.  He reported that he had occasional anxiety attacks 
which seemed to occur concurrently with marital stressors and 
also when issues which involved disciplining his children 
arose.  The psychiatrist who interviewed the veteran 
described him as being alert and oriented in all 3 spheres.  
He was not in acute distress and was neither agitated nor 
anxious.  He was not psychotic, his mood was euthymic and his 
affect was full and appropriate.  He denied having any 
psychotic symptoms.  The examiner noted that the veteran's 
higher cognitive functions were intact, and he assessed the 
veteran with depression versus dysthymia and generalized 
anxiety disorder.  

The report of an August 1997 VA psychiatric evaluation shows 
that the veteran reported that he retired from work in 1986 
due to PTSD and symptoms related to his other medical 
disabilities (hypertension and diabetes).  He complained of 
having flashbacks of traumatic, combat-related memories, 
accompanied by sleeping problems (i.e, difficulty falling 
asleep followed by early morning awakening and an inability 
to return to sleep), increased startle response, and 
hypervigilance.  He described himself as being jumpy, 
socially avoidant of other people, and also of being 
intolerant of crowds, loud noises and loud activity.  He 
stated that he loved his children but had problems 
socializing with his family.

On objective examination, the veteran appeared anxious and 
restless, and he was observed to shake his legs and wring his 
hands.  His speech was clear and coherent, he was logical and 
goal-directed and there were no observed abnormalities in his 
thought processes.  He denied having perceptual disturbances 
such as visual or auditory hallucinations, but admitted to 
having ongoing and recurrent nightmares and memory flashbacks 
relating to his combat experiences in Korea.  He also 
admitted to having occasional suicidal ideation, especially 
prior to his current marriage, but with no actual attempts.  
He denied having any homicidal ideation, though he admitted 
that he was able to become very verbally aggressive, and that 
he was easily irritated and had a short temper.

On cognitive testing, the veteran was oriented as to person, 
place and time.  He could remember three objects immediately, 
but only one object on 5-minute recall.  He had some problems 
initially recalling recent U.S. presidents.  He performed 
well on spelling the word "world" backwards, and also 
performed well on concentration tests and serial 7's.  He was 
also able to abstract similarities and proverbs.  Overall, he 
displayed good judgment and insight into his difficulties.  
With regards to his PTSD, the examining psychiatrist observed 
that the veteran avoided any stimuli that would remind him of 
his combat-related stressors and preferred to remain socially 
isolated.  He had difficulty trusting others, was selective 
of his friends and had a sense of a foreshortened future for 
himself.  The diagnosis was chronic PTSD.  The examiner 
commented that the veteran had a prior history of an alcohol 
problem, but he had remained sober.  His Global Assessment of 
Functioning (GAF) score was assessed as 50 at the time of 
this examination.

The transcript of an April 1999 CO hearing shows that the 
veteran presented oral testimony which addressed his 
increased rating claims for his low back and PTSD.  With 
regard to PTSD, he reported that he had considerable stress 
at home because of financial problems which were associated 
with medical expenses for treatment of his daughter's 
leukemia.  He reported that he could not spend much time at 
his own home when his wife and children were present because 
of conflicts with his wife and because of the noise and 
turmoil his children would generate.  He stated that he could 
only return home after his family had all retired to bed.  
After his wife returned from work and his children were home, 
he would go visit his friends at their homes or at the VFW 
club to play cards and pass the time until his family was 
asleep, at which point he would return home.  He slept 
approximately 5 hours per day, but only intermittently.  
These friends whom he would meet were the only persons with 
whom he would socialize.  The only family member outside of 
his immediate family with whom he socialized was his brother, 
and only occasionally, as their spouses did not get along.  
He avoided his neighbors and did not even know their names.  
He reported that he had attended church in order to encourage 
his children to do the same, but that this only lasted 4 
weeks.  However, he was successfully able to get his children 
to attend regularly and to participate in a church youth 
program for girls.  He also stated that he managed to attend 
church where a baptism was scheduled.   

The veteran described having memory flashbacks of his combat 
experiences in Korea on a daily basis, stating that "(W)hen 
I wake up in the morning I'm still in Korea.  When I go to 
bed at night I'm still in Korea.  I'm still fighting the same 
old battles and after 50 years... it's there every day."  He 
did not believe he could ever return to work because of his 
psychiatric symptoms and his low back symptoms.  

The veteran reported that after he left service, he was 
employed as a cook at a retirement home.  He worked out an 
arrangement with his boss in which he would be largely left 
to himself in the kitchen, which suited his psychiatric state 
very well.  He reported that he worked as a cook for 7 years, 
until he decided to relocate to a different state.  He 
informed the Board Member that the last job he held was 12 
years earlier, when he worked as a shipping and receiving 
clerk in a hardware store.  The job was one which, according 
to the veteran, was essentially solitary and involved no 
interaction with customers or his boss.  He reportedly 
performed to a satisfactory level in his position.  Although 
he was not asked to leave this job, he did so after six 
months because he felt his psychiatric problems and his 
arthritis interfered too much with his ability to work.  He 
stated that he was receiving benefits from the Social 
Security Administration, but that these were based on age and 
retirement and were not predicated on disability.   

The veteran reported that he was seen by a medical doctor at 
a VA mental hygiene clinic approximately once every 90 days, 
but he denied participating in any group therapy or 
counseling program between his visits to the clinic.  He 
stated that he had received counseling in the past, but he 
eventually felt he was not receiving any significant benefit 
from it and was satisfied with the results he was obtaining 
with his psychotropic medication.  

II.  Analyses

To the extent that the veteran contends that his service-
connected PTSD is productive of a greater level of impairment 
than that which is reflected by the evaluation assigned, his 
claim for an increased rating is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), in that it is 
not inherently implausible.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 631 (1992).  Relevant evidence has been 
properly developed with regard to this issue, and no further 
assistance is required to comply with VA's duty to assist.  
Id. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(1999).

In the current appeal, the veteran's service-connected PTSD 
has been evaluated by the RO following consideration of the 
old and new schedular criteria for rating psychoneurotic 
disorders contained in 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).  In this regard, the regulations were changed 
effective November 7, 1996.  Therefore, in the case at issue, 
the Board must also consider the applicability of the 
provisions of both the old and the new ratings schedule for 
evaluating PTSD and rate this psychiatric disability using 
the version of the regulations which are most favorable to 
his claim.  See Karnas v. Derwinski, 1 Vet. App 308 (1991).  
However, because effective date rules under 
38 U.S.C.A. § 5110 (West 1991 & Supp.1999) prohibit an award 
based on a liberalizing law or regulation for the period 
prior to the effective date of the law or regulation, the 
revised psychiatric rating criteria are not for application 
for the period prior to November 7, 1996.  See DeSousa v. 
Gober, 10 Vet. App. 461 (1997).

The veteran's service-connected PTSD is currently rated as 50 
percent disabling, and this rating has been in effect since 
August 1989.  In January 1994, the veteran reopened his claim 
and sought a rating in excess of 50 percent.  Prior to the 
revisions of November 7, 1996, the regulations for rating 
PTSD provided that a 50 percent evaluation is warranted for 
this disorder when there is considerable impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and when psychoneurotic symptoms 
result in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce considerable 
industrial impairment.  A 70 percent evaluation requires that 
the ability to establish or maintain effective or favorable 
relationships with people be severely impaired, and that the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the veteran's ability to 
obtain and retain employment.  A 100 percent evaluation is 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation from the community.  The evidence must demonstrate 
that the veteran suffers from totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality, with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or that 
the veteran is demonstrable unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (pre-
November 7, 1996).  In Johnson v. Brown, 7 Vet. App. 95, 97 
(1994), the United States Court of Appeals for Veterans 
Claims upheld the Secretary's interpretation that the 
criteria in DC 9411 for a 100% rating "are each independent 
bases for granting a 100% rating."  (This interpretation 
pertained to the criteria in effect prior to November 7, 
1996.)

Applying the aforementioned pre-November 7, 1996 criteria to 
the facts of the case, the evidence shows that the veteran is 
not more than considerably socially or industrially disabled 
as a result of his PTSD.  Although he has not worked since 
1986, it is observed that he reported that he is collecting 
social security based on age and not disability.  It is also 
observed that he is eligible for a military pension.  While 
he reports difficulty getting along with others, he 
nevertheless is able to remain in the same home with his wife 
and children.  He apparently has friends whom he visits at 
their home and at the VFW club.  A GAF score of 50 is 
demonstrated by the evidence, indicating that at its worst, 
he experiences some serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  (See Global Assessment of Functioning Scale 
contained in The American Psychiatric Association, Diagnostic 
& Statistical Manual, 4th Edition (1994)).  The Board finds 
that the disability picture is not such as to warrant a 
rating in excess of 50 percent under the old criteria.

As of November 7, 1996, the revised ratings criteria for 
evaluating the veteran's PTSD went into effect.  In addition 
to the aforementioned criteria under the old regulations 
which had been discussed previously, the revised schedule 
provides the following:

A 50 percent evaluation is warranted where there 
is evidence of occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; 
difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing 
and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted where there 
is objective evidence demonstrating occupational 
and social impairment with deficiencies in most 
areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which 
interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant; 
near continuous panic or depression affecting the 
ability to function independently, appropriately, 
or effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation, neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is warranted where there is 
total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time and 
place, memory loss for names of close relatives, 
own occupation, or own name. 

38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

Applying the new, revised, post-November 7, 1996 rating 
criteria to the veteran's service-connected PTSD, the 
evidence, as previously discussed, shows that an evaluation 
in excess of the current 50 percent rating is not 
appropriate.  The previously discussed evidence does not 
show that the veteran suffers from hallucinations or 
delusional thinking; obsessional rituals interfering with 
daily activities; speech illogical, obscure or irrelevant; 
or near continuous panic or depression affecting the ability 
to function independently, appropriately or effectively.  
There is no neglect of personal appearance or hygiene.   

On medical examinations, he has routinely been described as 
being oriented in all spheres.  He generally related well to 
his examiners and presented himself appropriately, with good 
judgment and insight regarding his psychiatric problems.  
Though he has demonstrated difficulty in establishing and 
maintaining relationships, he has nevertheless maintained a 
relationship with a few friends, and his marriage and family 
are intact.  His overall psychiatric profile does not more 
closely approximate the disability picture contemplated by a 
70 percent rating under the revised criteria.  Therefore, 
his claim for an increased rating in excess of 50 percent 
for PTSD is denied.  Because the evidence in this case is 
not approximately balanced with regard to this issue, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In conclusion and as previously discussed, the application of 
either the old or new psychiatric rating criteria to evaluate 
the veteran's service-connected PTSD does not confer any 
greater benefit over the other.  No more than a 50 percent 
evaluation is supported by the evidence under either the old 
or new rating criteria.  


ORDER

An increased rating in excess of 50 percent for service-
connected PTSD is denied.


REMAND

The veteran's claim of entitlement to an increased 
evaluation in excess of 10 percent for his service-connected 
hypertension and the claims for increase regarding his low 
back are well grounded in that they are not inherently 
implausible.  38 U.S.C.A. § 5107(a) (West 1991); Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  VA therefore has a 
duty to assist him in developing the facts pertinent to his 
claims.  38 C.F.R. § 3.159 (1998); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

In the RO decision currently on appeal, and in all the 
subsequent rating actions which address the veteran's 
hypertension, his condition was rated under the schedular 
criteria for evaluating cardiovascular diseases as contained 
in 38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  In the course of this appeal, 
the aforementioned rating schedule was changed on January 12, 
1998.  A review of the veteran's claims folder indicates that 
the provisions of the new rating schedule have not been 
considered by the RO.  In view of the relevant regulatory 
changes which occurred in the course of the veteran's appeal, 
which now include consideration of elevated systolic blood 
pressure readings when rating hypertension, the RO should 
also consider the applicability of the provisions of the new 
ratings schedule for evaluating diseases of the 
cardiovascular system.  The version of the regulations which 
are most favorable to the veteran's claim, whether they be 
from the old ratings schedule or from the newly promulgated 
one, must be applied.  See Karnas v. Derwinski, 1 Vet. App 
308 (1991).  This remand will also allow the RO, as an agency 
of original jurisdiction, the opportunity to apply the new 
rating criteria in the first instance before the Board 
reviews the case, thus avoiding prejudice of the claim and 
preserving the veteran's right to appellate due process (See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

A review of the medical evidence shows that the most recent 
VA examination of record which evaluated the veteran's 
hypertension was conducted in June 1996.  The duty to assist 
the veteran in developing his well-grounded claim includes 
that he be provided with a thorough and contemporaneous 
medical examination of his hypertension to assess the present 
level of impairment caused by his service-connected 
disability, with the records of any pertinent prior medical 
treatment taken into consideration by the examiners so that 
the evaluation of his hypertension will be a fully informed 
one.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.159 
(1999); Green v. Derwinski, 1 Vet. App. 121 (1991); 
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Though the 
latest VA hypertension examination associated with his file 
is not so old as to be useless for rating this issue, in view 
of the Board's decision to remand this matter to address the 
January 1998 regulatory changes, he should also be scheduled 
for a current cardiovascular evaluation in the interests of 
thoroughly developing the evidence.

The veteran essentially claims that his service connected low 
back disability is more severe than reflected by the ratings 
assigned.  In DeLuca v. Brown, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") held that in evaluating a service-connected 
disability involving a joint, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1999).  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1999) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.  

The VA examinations of record do not fully satisfy the 
mandates set forth in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In light of the absence of this necessary 
information, a new examination is required.  In addition, a 
special neurological examination should be ordered to 
determine whether the veteran has any neurological 
manifestations which are attributable to his service 
connected back disability.

Finally, the Board stresses to the veteran that, although the 
VA has a duty to assist the veteran with the development of 
the evidence in connection with his claim, the duty to assist 
is not always a one-way street.  38 U.S.C.A. § 5107(a) (West 
1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Federal regulations provide, in pertinent part, as follows:

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a),(b) (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should request the names and 
addresses of all medical care providers, 
if any, who have treated the veteran 
since 1995 for complaints related to the 
service connected low back disability and 
any vascular or cardiac disability.  
After securing the necessary releases, 
the RO should obtain these records and 
permanently associate them with the 
claims file. 

2.  Any pertinent VA medical records 
documenting treatment of the veteran for 
his low back disability and any cardiac 
or vascular disability since 1995, which 
have not already been associated with the 
claims file, should be obtained and made 
of record.   

3.  Following completion of the above 
actions, the veteran should be afforded 
new VA orthopedic and neurological 
examinations and a cardiovascular 
examination to determine the severity of 
his service connected back and 
cardiovascular disabilities.  The claims 
folder, including this Remand, must be 
made available to the examiners for 
review before the examinations.  All 
indicated tests and studies should be 
performed.  The examiners should address 
the following:

Special instructions for the 
orthopedic examiner: 

a.  The orthopedic examiner should 
provide the ranges of motion in 
degrees of the lumbosacral spine and 
indicate the normal ranges of 
motion.  

b.  The examiner should indicate 
whether the veteran's lumbosacral 
spine exhibits weakened movement, 
excess fatigability, or 
incoordination attributable due to 
the service-connected disability.  
These determinations must be 
expressed in terms of the degree of 
additional range of motion loss due 
to any weakened movement, excess 
fatigability or incoordination.  If 
any determination cannot be made, 
the examiner should indicate the 
reason(s) why.

c.  The examiner should also be 
asked to express an opinion on 
whether pain could significantly 
limit functional ability during 
flare-ups or when the veteran's 
lumbosacral spine is used repeatedly 
over time.  This determination must 
also be portrayed in terms of the 
degree of additional range of motion 
loss due to pain on use or during 
flare-ups.  If this determination 
cannot be made, the examiner should 
indicate the reason(s) why.  In 
addition, if feasible, the examiner 
should look over the record and 
attempt to make the same 
determinations requested in 
paragraphs (b) and (c) above for the 
period prior to August 26, 1997.  If 
this is not feasible, the examiner 
should so indicate.

Special instructions for the 
neurological examiner:

a.  The examiner should determine if 
it is at least as likely as not that 
the veteran has any neurological 
abnormalities attributable to the 
service connected lumbosacral 
disability.   

b.  If the answer to the question 
above is in the affirmative, the 
neurological findings should be 
described in detail.  The examiner 
should also note whether there are 
persistent symptoms compatible with 
sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or 
other neurological findings 
appropriate to the site of the 
diseased disk, with little 
intermittent relief.  The examiner 
should assess the severity of the 
symptoms and the frequency of their 
recurrence or their persistence.

Special Instructions for the 
Cardiovascular Examiner:  

a.  The examiner must be provided 
with the revised criteria for 
evaluating hypertension, and 
hypertensive and arteriosclerotic 
heart disease.  The examiner should 
evaluate the veteran's blood 
pressure and also determine if there 
is any heart disease present.  If 
heart disease is present, the 
examiner should address each of the 
criteria in the rating schedule (old 
and new) for the appropriate heart 
disease to assure that all findings 
necessary to rate the veteran are 
included in the examination report.  

4.  Thereafter, the RO should take 
adjudicatory action on the veteran's 
claims.  With regard to the issue 
pertaining to hypertension, the old 
rating schedule, as well as the 
provisions of the new regulations and 
ratings criteria for assessing diseases 
of the cardiovascular system as contained 
in 38 C.F.R. § 4.104, Diagnostic Code 
7101 as implemented on December 12, 1998, 
must be considered and the version of the 
regulations which are most favorable to 
the veteran's claims must be applied.  
See Karnas v. Derwinski, 1 Vet. App 308 
(1991).  A Supplemental Statement of the 
Case should be issued, and all parties 
should be afforded a reasonable 
opportunity to respond.  In addition, the 
RO should adjudicate the issue of whether 
any neurological manifestations in his 
lower extremities are a manifestation of 
the service connected low back 
disability.  If either issue is 
unfavorable to him, he should be provided 
with a supplemental statement of the case 
which discusses these issues and notified 
of the time limit to file a substantive 
appeal if he wishes the Board to address 
these matters.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purposes of 
this remand are to develop the record and to afford the 
veteran due process of law.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be give a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

